 



EXHIBIT 10.29

EXECUTION COPY

GENERAL ELECTRIC RAILCAR SERVICES CORPORATION

February 18, 2005

Mr. Dirk Cook
Manager Coal Transportation
NRG Power Marketing Inc.
211 Carnegie Center
Princeton, NJ 08540-6213

Subject: NRG Power Marketing Inc.

Dear Dirk:

The purpose of this letter is to convey a commitment on the part of General
Electric Railcar Services Corporation (“GE Railcar”), to (a) acquire
approximately 1,500 newly manufactured aluminum coal gondola cars (the
“Equipment”) through the assignment by NRG Power Marketing Inc. (“NRG”) of its
right to take delivery of the Equipment under the Johnstown American Corporation
Proposal Number 04087, Revision 3, dated August 19, 2004 and accepted by NRG
August 23, 2004 (the “Purchase Agreement”) between NRG and Johnstown America
Corporation (“Seller”) and (b) to lease the Equipment to NRG pursuant to (i) the
Railroad Car Full Service Master Leasing Agreement (the “Master Lease”) dated as
of February 18, 2005 between GE Railcar and NRG and (ii) one or more Initial
Riders between GE Railcar and NRG, each to be executed as to the Equipment
specified therein with payment pursuant to the Purchase Agreement to be made as
provided for therein (such date of payment is hereinafter referred to as a
“Funding Date”). The lease of the Equipment shall be on the terms set forth in
the form of Initial Rider (attached hereto as Exhibit A). Capitalized terms used
herein without definition have the meanings described to them in the Master
Lease.

This commitment is subject to (a) the execution and delivery of the Master
Lease, and (b) satisfaction of the conditions precedent set forth in the Master
Lease on the date hereof. In addition to the conditions set forth in the Lease
Documents, the commitment to enter into each Initial Rider is subject to the
conditions set forth in the form of Initial Rider attached hereto as Exhibit A.
The Master Lease, the Guaranty, the Purchase Agreement Assignment, and each
Initial Rider executed and delivered by the parties are collectively referred to
as the “Lease Documents.” In addition to the conditions set forth in the Lease
Documents, the commitment to make the payment due on any Funding Date is subject
to the delivery and acceptance of the related Equipment on or prior to
September 30, 2005.

GE Railcar’s commitment is based upon the foregoing and the terms and conditions
set forth in the Master Lease and the form of Initial Rider. By execution and
delivery of this letter to GE Railcar, NRG commits to lease the Equipment from
GE Railcar upon the terms, and subject to

 



--------------------------------------------------------------------------------



 



the conditions, set forth in the Lease Documents. If this agreement is
acceptable, please indicate your acceptance by signing in the space below and
returning one originally executed commitment to the undersigned. This agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois without regard to its conflicts of laws.

Sincerely,

General Electric Railcar Services Corporation

     

--------------------------------------------------------------------------------

   
Name:
   
Title:
   
 
   
Accepted & Agreed:
   
 
   
NRG Power Marketing Inc.
   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



If this agreement is acceptable, please indicate your acceptance by signing in
the space below and returning one originally executed commitment to the
undersigned

Sincerely,

              /s/ James N. Muday  
 
   
By:
  James N. Muday
Title:
  Vice President General Electric Railcar Services Corporation
 
    Accepted & Agreed:
 
    NRG Power Marketing Inc.
 
   
By:
   

   
 
   
Name:
   

   
 
   
Title:
   

   

 



--------------------------------------------------------------------------------



 



If this agreement is acceptable, please indicate your acceptance by signing in
the space below and returning one originally executed commitment to the
undersigned.

Sincerely,

    By: Title:
General Electric Railcar Services Corporation

Accepted & Agreed:

NRG Power Marketing Inc.

         
By:
  /s/ Thomas N. May    

       
 
       
Name:
  Thomas N. May    

  Vice President    
Title:
  NRG Power Marketing Inc.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO COMMITMENT LETTER

(G LOGO) [c92903c9290301.gif]

--------------------------------------------------------------------------------

General Electric Railcar Services Corporation
161 North Clark Street,
Chicago, IL 60601-
Phone 312-853-5235, Fax 312-853-5160

RIDER NO.                    
RAILROAD CAR FULL SERVICE MASTER LEASING AGREEMENT
This Rider (“Rider”) dated as of                                         , 2005
is made by and between NRG Power Marketing Inc. (“Lessee”), and General Electric
Railcar Services Corporation (“Lessor”), and hereby incorporates by reference
all terms and conditions of that certain Railroad Car Full Service Master
Leasing Agreement by and between Lessee and Lessor dated as of February 18, 2005
(the “Master Lease”) and, by such incorporation, this Rider hereby constitutes a
separate agreement of lease with respect to the Cars described herein. The use
of the terms “Car” or “Cars” shall mean the railcars listed below.

Pursuant to the terms of that certain Purchase Agreement Assignment, Lessor has
agreed to purchase and lease to Lessee up to 1500 Cars for an aggregate
Capitalized Lessor’s Cost of up to $94,447,276 pursuant to one or more Riders
(collectively, the “Initial Riders”). The Delivery Dates for such Initial Riders
shall occur on the dates as the parties may agree, but unless otherwise agreed
by the parties (i) each Rider shall relate to one Train Set, (ii) the last
Delivery Date shall occur no later than September 30, 2005 and (iii) the monthly
rental is to be $465.00 per Car, subject to a one-time adjustment pursuant to
Section 4.B of the Master Lease. In no event shall the aggregate Capitalized
Lessor’s Cost with respect to all of the Cars to be leased under the Initial
Riders exceed the amount of $94,447,276.

Matrix

                                                                 
 
  Monthly               Hi-U   Hi-U       Delivery
 
  Rental   Term   #of   Lease   Charge   Threshold   New   Schedule
Car Description
  Rate   (Months)   Cars   Type   (per mile)   Miles   Cars   Weeks
286 GRL Coal Gondola
  $ ____     120 *     ____     Full   $ .015     110,000     Yes     ____  
Cars 122 Ton Aluminum manufactured by Johnstown America (“Seller”)
                                                               



--------------------------------------------------------------------------------

*   Following the Interim Term

Capitalized Lessor’s Cost: [                                         ] [to
include applicable sales tax amounts].

Past Due Rate: The rate equal to the lower of (i) the Deutsche Bank Prime Rate
plus 2.0% and (ii) the maximum rate permitted under applicable law.

Stipulated Loss Value: As set forth in Schedule I to this Rider.

 



--------------------------------------------------------------------------------



 



Definitions

Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Master Lease.

Car Reporting Marks

The Cars subject to this Rider shall enter Lessee’s service with Lessor’s
reporting marks and numbers as set forth on Schedule II to this Rider.

Term

Interim Term: The period beginning on the Delivery Date through September 30,
2005.

Lease Term Commencement Date: October 1, 2005

Lease Term Expiration Date: September 30, 2015.

The lease of the Cars pursuant to this Rider shall commence on the date of this
Rider upon satisfaction of the conditions set forth in Section 15B of the Master
Lease.

Lessee’s obligation to pay rent under this Rider with respect to each of the
Cars will be deemed to have terminated on the later of the expiration date of
this Rider or the day after the respective Car arrives at a location within 100
miles of the BNSF route running from the Powder River Basin to Chicago, Illinois
or St. Louis, Missouri or as otherwise agreed between Lessor and Lessee. For the
avoidance of doubt, all Cars leased pursuant to this Rider will be returned to a
single location.

Renewal Term

So long as no Event of Default has occurred and is continuing and Lessee has not
exercised its option to terminate this Rider pursuant to the provisions of the
Early Termination Option set forth below, Lessee shall have the right to renew
the Lease for all but not less than all of the Cars subject to this Rider for
one renewal term for a term to be agreed upon by Lessee and Lessor (the “Renewal
Term”), provided that Lessee has delivered to Lessor irrevocable written notice
not earlier than January 1, 2015 nor later than March 30, 2015. Rent during the
Renewal Term shall equal the Fair Market Rental Value of the Cars.

Early Termination Option

So long as no Event of Default has occurred and is continuing, Lessee shall have
the right to terminate this Rider with respect to the lease of all but not less
than all of the Cars on September 30, 2010, by returning the Cars to Lessor in
accordance with Section 10 of the Master Lease and paying to Lessor a
termination price of S4,850.00 per Car plus all other amounts due and owing to
Lessor on and as of such date, provided that Lessee has delivered to Lessor
irrevocable written notice of Lessee’s exercise of its option to terminate
substantially in the form of Exhibit A hereto not earlier than January 1, 2010
nor later than March 30, 2010. Upon delivery by Lessee of such notice exercising
its option to terminate this Rider, Lessee shall be deemed to have exercised and
delivered notice of its option to terminate each other Initial Rider with
respect to the lease of all but not less than all of the Cars subject to each
other Initial Rider.

Upon return of the Cars to Lessor pursuant to and in accordance with Section 10
of the Master Lease and payment of the termination price set forth above, plus
all other amounts due and owing to Lessor, this Rider shall terminate.

2



--------------------------------------------------------------------------------



 



Commodities

Lessee intends to use the Car(s) for service with the following commodities:
Coal and Synthetic Fuel. The Lessee agrees that the class of car listed above is
correct for service with the following commodities: Coal and Synthetic Fuel.
Lessor, upon written request from Lessee, will evaluate and either approve or
disapprove the shipment of alternative commodities.

Permitted Use

Lessee shall use the Cars in accordance with the terms of the Master Lease and
Schedule III to this Rider.

Cleaning

Lessee assumes full responsibility for all costs associated with the removal,
disposal and cleaning of commodities from any Car during and at the end of the
lease term, except to the extent Lessor and Lessee expressly agree in writing.

High Mileage Utilization

For each mile reported by the railroads that each Car covered by this Rider
travels in excess of the Hi-U Threshold Miles set forth in the matrix set forth
on page 1, there will be an additional charge with respect to such Car in an
amount equal to the Excess Mileage multiplied by the Hi-U Charge set forth in
the. This charge will be calculated by Lessor and paid annually by Lessee in
arrears.

For purposes of this section, Excess Mileage for any Car equals the miles for
such Car reported by the railroad to Lessor minus the Hi-U Threshold Miles set
forth in the matrix set forth on page 1; provided, that the Hi-U Threshold Miles
shall be prorated to the extent that this Rider is in effect with respect to
such Car for less than a full calendar year.

Delivery Location

Subject to availability, the Car(s) will be delivered to Lessee at Seller’s shop
at Danville, Illinois (the “Delivery Location”).

Maintenance Locations

Pursuant to Section 7.C. of the Master Lease, Lessee shall make the Cars
available to Lessor at any shop designated by Lessor on the Lessee’s normal
routes of movement running from the Powder River Basin to Chicago, Illinois or
St. Louis, Missouri or such other locations as Lessor and Lessee may agree.

Tax Benefits

The Tax Benefits available to Lessor are as follows: (A) Lessor shall be
entitled to cost recovery deductions under section 168 of the Code with respect
to 100% of Capitalized Lessor’s Cost computed assuming that each Item of
Equipment is “7-year property,” using the 200% declining balance method over a
seven-year recovery period, switching to the straight-line method for the first
taxable year for which using the straight-line method with respect to the
adjusted basis as of the beginning of such year will yield a larger allowance
and using the half-year convention, and (B) Lessor will not, at any time, be
required to include in its gross income any amounts attributable to the
transactions contemplated by this Agreement other than (i) Interim Rent and
Basic Term Rent in the amounts and no earlier than at the times such payments
are accrued in accordance with Section 4A of this Agreement, (ii) any gain
realized by Lessor on a sale or other disposition of the Car(s), and (iii) the
receipt of any payment of the amount set forth in the paragraph titled “Early
Termination Option” in this Rider.

3



--------------------------------------------------------------------------------



 



Additional Provisions

     A. Lessee hereby certifies that (i) the representations and warranties set
forth in Section 11 of the Master Lease are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties were true and correct on and as of such
earlier date), and (ii) since February 18, 2005 there has been no amendment,
modification or repeal of the certificate of incorporation, bylaws or the
corporate authority of the Lessee that would adversely affect the ability of the
Lessee to perform its obligations under, or the enforceability of, this Rider,
the Master Lease or any other Operative Agreement to which it is a party.

     B. So long as no Event of Default has occurred and is continuing, if a Car
shall have been deemed to have suffered an Event of Loss pursuant to Section 7.A
or 20 of the Master Lease, then Lessee shall have the right to purchase such Car
at a purchase price equal to the sum of (A) the higher of (i) the Stipulated
Loss Value and (ii) the fair market value for such Car plus (B) all other
amounts due and owing to Lessor, in each case, on and as of such date of
purchase. Lessee shall give Lessor ten (10) days irrevocable prior written
notice of its election to exercise the purchase option provided for in this
section. Payment of the purchase price described above shall be made on the date
specified in Lessee’s notice to Lessor at the place of payment specified by
Lessor in immediately available funds. Upon Lessor’s receipt of such purchase
price for such Car, the provisions of Section 10 of the Master Lease relating to
such Car shall not apply and Lessor shall deliver a bill of sale transferring
and assigning to Lessee all right, title and interest of Lessor in and to such
Car on an “as-is” “where-is” basis and without any representation or warranty
except as to the absence of any Lessor Lien. The costs of preparing the bill of
sale and all other documentation relating to any purchase by Lessee pursuant to
this section, the costs of all necessary filings relating to such purchase and
any transfer, sales and similar taxes relating to such purchase will be borne by
Lessee. In the event of any such purchase and receipt by Lessor of all of the
amounts provided in this section, the obligation of Lessee to pay rent hereunder
in respect of the applicable Cars shall cease for the period after such purchase
and the term of this Rider shall terminate with respect to such Cars.

     C. For purposes of this Rider, the last sentence of Section 3 of the Master
Lease is hereby amended and restated as follows:

The date a Car subject to a Rider is moved by a railroad from Seller’s plant
pursuant to Lessee’s disposition instructions shall be the “Delivery Date” for
such Car.

     D. Section 15.B of the Master Lease is hereby amended to include the
following additional conditions precedent:



  i.   Each Car shall be a 286 GRL Coal Gondola Car 122 Ton Aluminum
manufactured by Johnstown America.     ii.   The last Delivery Date with respect
to the Cars covered by the Initial Riders shall occur no later than
September 30, 2005.     iii.   After giving effect to this Rider, the aggregate
Capitalized Lessor’s Cost with respect to all of the Cars leased under the
Initial Riders shall be less than or equal to $94,447,276.     iv.   The
Purchase Agreement Assignment dated as of February 18, 2005 by and between
Lessee and Lessor and acknowledged by Seller (the “Purchase Agreement
Assignment”)

4



--------------------------------------------------------------------------------



 



shall have been duly executed and delivered by the parties thereto and shall be
in full force and effect with respect to the Cars subject to this Rider.

     D. Notwithstanding the provisions of Section 21 of the Master Lease, Lessor
shall not substitute for any Car another Car, except as permitted under
Section 8 of the Master Lease.

     E. Section 31 of the Master Lease is hereby amended to include the
following additional definitions:

“Balance Sheet Date” means December 31, 2003.

“Operative Agreements” means the Master Lease, this Rider, the Guaranty, the
Purchase Agreement Assignment and the Commitment Letter, dated February 18,
2005, between the Lessor and Lessee.

“Reference Date” means December 17, 2004.

Counterparts

This Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original and in each case such counterparts shall
constitute but one and the same instrument. To the extent that any Rider would
constitute chattel paper, as such term is defined in the Uniform Commercial Code
as in effect in any applicable jurisdiction, no security interest therein may be
created without the transfer or possession of the original of this Rider; and no
security interest in this Rider may be created by the transfer or possession of
any counterpart of a Rider other than the original thereof, which shall be
identified as the document marked “Original” and all other counterparts shall be
marked “Duplicate”.

[signature page follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto intending to be legally bound
hereby have caused this Rider to be duly executed by their respective authorized
representatives all as of the day and year first above written.

                  Accepted on behalf of:
      Accepted on behalf of:
NRG Power Marketing Inc.       General Electric Railcar Services
Corporation
 
               
By:
          By:    

               
 
               
Name:
          Name:    

               
 
                Title:           Title: Vice President

               

Guarantor hereby (i) certifies that the representations and warranties in
Section 15 of the Guaranty are true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties were true and correct on and as of such earlier date), (ii)
certifies that since February 18, 2005 there has been no amendment, modification
or repeal of the certificate of incorporation, bylaws or the corporate authority
of the Guarantor that would adversely affect the ability of the Guarantor to
perform its obligations under, or the enforceability of, the Guaranty, this
Rider, the Master Lease or any other Operative Agreement to which it is a party,
(iii) acknowledges and consents to the terms and conditions of this Rider and
(iv) reaffirms its obligations under the Guaranty.

          NRG Energy, Inc.
 
       
By:
       

       
 
       
Name:
       

       
 
       
Title:
       

       

 



--------------------------------------------------------------------------------



 



Schedule 1

Stipulated Loss Values

          Payment   SLV As a Percentage #   Of OEC
1
    100.8021021  
2
    100.9664223  
3
    101.126099  
4
    101.2811321  
5
    101.4315217  
6
    101.5795069  
7
    101.7228486  
8
    101.8615467  
9
    101.9978405  
10
    102.1294908  
11
    102.2564976  
12
    102.3810999  
13
    102.5032979  
14
    102.6184673  
15
    102.726608  
16
    102.8277199  
17
    102.9218032  
18
    103.0134822  
19
    103.0981325  
20
    103.1757541  
21
    103.2509713  
22
    103.3191598  
23
    103.3803197  
24
    103.4390752  
25
    103.4954264  
26
    103.5467249  
27
    103.5929709  
28
    103.6341642  
29
    103.6703048  
30
    103.7040412  
31
    103.7327249  
32
    103.7563559  
33
    103.7775827  
34
    103.7937568  
35
    103.8048782  
36
    103.8135953  
37
    103.8199081  
38
    103.8214756  
39
    103.8182979  
40
    103.810375  

 



--------------------------------------------------------------------------------



 



Schedule I

Stipulated Loss Values

          Payment   SLV As a Percentage #   Of OEC
41
    103.7977068  
42
    103.7826343  
43
    103.7628165  
44
    103.7382535  
45
    103.7112861  
46
    103.6795735  
47
    103.6431157  
48
    103.6042535  
49
    103.562987  
50
    103.5082152  
51
    103.4399383  
52
    103.3581562  
53
    103.2628689  
54
    103.1651773  
55
    103.0539804  
56
    102.9292784  
57
    102.802172  
58
    102.6615605  
59
    102.5074437  
60
    102.3509226  
61
    102.1919971  
62
    102.0314006  
63
    101.8691331  
64
    101.7051946  
65
    101.5395851  
66
    101.3715712  
67
    101.2018864  
68
    101.0305305  
69
    100.8567702  
70
    100.681339  
71
    100.5042367  
72
    100.3247301  
73
    100.1428191  
74
    99.96153568  
75
    99.7808799  
76
    99.60085174  
77
    99.42145119  
78
    99.23964627  
79
    99.05846897  
80
    98.87791928  

 



--------------------------------------------------------------------------------



 



Schedule I

Stipulated Loss Values

          Payment   SLV As a Percentage #   Of OEC
81
    98.69496522  
82
    98.51263878  
83
    98.33093994  
84
    98.14683675  
85
    97.9603292  
86
    97.77444926  
87
    97.58919692  
88
    97.4045722  
89
    97.22057508  
90
    97.03417361  
91
    96.84839974  
92
    96.66325349  
93
    96.47570287  
94
    96.28877987  
95
    96.10248447  
96
    95.91378471  
97
    95.7226806  
98
    95.5322041  
99
    95.3423552  
100
    95.15313391  
101
    94.96454024  
102
    94.7735422  
103
    94.58317177  
104
    94.39342896  
105
    94.20128178  
106
    94.00976221  
107
    93.81887025  
108
    93.62557394  
109
    93.42987326  
110
    93.23480019  
111
    93.04035474  
112
    92.84653689  
113
    92.65334665  
114
    92.45775205  
115
    92.26278506  
116
    92.06844568  
117
    91.87170195  
118
    91.67558582  
119
    91.4800973  
120
    91.28220442  

 



--------------------------------------------------------------------------------



 



Schedule II

Car Reporting Marks

Schedule II-Page l

 